UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1644


DAWN V. MARTIN; MIGUEL GALLARDO,

                Plaintiffs - Appellants,

          v.

JOHANNES BRONDUM; LONG AND FOSTER REAL ESTATE, INC.; LONG AND
FOSTER COMPANIES; LONG AND FOSTER REALTORS; PATRICIA KNIGHT,
a/k/a Patricia Knight Lambert; SUSAN HAUGHTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Anthony J. Trenga, District
Judge. (1:11-cv-01118-AJT-TCB)


Submitted:   July 29, 2016                 Decided:   August 10, 2016


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dawn V. Martin, LAW OFFICES OF DAWN V. MARTIN, Washington, D.C.,
for Appellants.    Susan F. Earman, FRIEDLANDER, FRIEDLANDER &
EARMAN, PC, McLean, Virginia; Mikhael D. Charnoff, PERRY CHARNOFF
PLLC, Arlington, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dawn V. Martin and Miguel Gallardo appeal the district court’s

order denying their Fed. R. Civ. Rule 60(b) motion challenging the

taxation   of   costs   and   denying       their   request   to   submit   color

photographs by electronic means.            We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.           Martin v. Brondum, No. 1:11-cv-

01118-AJT-TCB (E.D. Va. May 29, 2014).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2